Citation Nr: 1309404	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-46 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for the residuals of a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1961 to March 1965, and from March 1965 to December 1968.  The Veteran was discharged from his second period of service under other than honorable conditions.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, residuals of a left knee injury, and a psychiatric disorder.

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at the RO (Travel Board hearing) in August 2012; a transcript of the hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this case must be remanded to obtain relevant VA records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It appears from the evidence in the claims file that the Veteran has been in receipt of ongoing treatment from the VA; however, the most recent treatment records in the claims file are from May 2009, and there are no medical records located in the Virtual VA online records system.  On remand, any current VA medical records showing treatment since May 2009 should be obtained and associated with the claims file.

In addition, in the September 2010 statement of the case (SOC), the Decision Review Officer referred to examinations provided to the Veteran for each of his claims.  It appears that the Veteran was provided with audiological and psychiatric examinations in December 2009.  The Veteran was also apparently provided with an orthopedic examination for his service connection claim for a left knee disorder; however, the SOC does not list a specific date for this examination.

On remand, these examination reports should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all records of treatment from the VA from May 2009 through the present; in addition, obtain the reports of examination provided to the Veteran for his claims for entitlement to service connection for hearing loss, tinnitus, a left knee disorder and an acquired psychiatric disorder, to include anxiety disorder, depression and PTSD (apparently provided in December 2009).

2.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



